


116 HR 8471 IH: Set Sail Safely Act
U.S. House of Representatives
2020-10-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
116th CONGRESS2d Session
H. R. 8471
IN THE HOUSE OF REPRESENTATIVES

October 1, 2020
Miss González-Colón of Puerto Rico (for herself, Ms. Shalala, Mr. Young, Mr. Weber of Texas, Ms. Mucarsel-Powell, and Mr. Rutherford) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure

A BILL
To establish a Federal Maritime Task Force and a private sector advisory committee to address the health, safety, security, and logistical issues relating to the continuation of maritime travel and the resumption of cruise operations in United States waters during the COVID–19 public health emergency.


1.Short titleThis Act may be cited as the Set Sail Safely Act. 2.Maritime task force (a)EstablishmentUpon enactment of the Set Sail Safely Act, there is established a Maritime Task Force to address the health and safety of passengers, crew, and associated workers, logistical issues relating to the continuation of maritime travel, and the resumption of cruise operations, including navigation safety, in United States waters during the COVID–19 public health emergency.
(b)MembershipThe Maritime Task Force shall consist of the following members, or their designees: (1)The Secretary of the department in which the Coast Guard is operating, who shall serve as the chair of the Task Force.
(2)The Secretary of Homeland Security, during any period in which the Coast Guard is operating as a service in the Navy. (3)The Secretary of Commerce.
(4)The Secretary of Transportation. (5)The Secretary of Health and Human Services.
(6)The Director of the Centers for Disease Control and Prevention. (7)The Secretary of State.
(8)The Administrator of the Environmental Protection Agency. (9)The Chairman of the Federal Maritime Commission.
(10)The Chair of the National Economic Council of the United States. (c)Duties (1)In generalThe Maritime Task Force shall meet in-person or virtually during the duration of the COVID–19 public health emergency to develop a plan containing information about the requirements and protocols that each Federal agency represented on the Maritime Task Force will implement to address the health, safety, security, and logistical issues relating to the continuation of maritime travel in United States waters during the COVID–19 public health emergency, and with respect to the resumption of cruise operations and increased passenger maritime travel after the COVID–19 public health emergency ends.
(2)Private sector advisory committee recommendationsNot more than— (A)10 days after receiving the written recommendations from the private sector advisory committee under section 3(c), the Chair of the Maritime Task Force shall call an in-person or virtual meeting between the private sector advisory committee and the Maritime Task Force;
(B)10 days after the meeting under subparagraph (A), the Chair of the Maritime Task Force shall publish the plan required under paragraph (1) in the Federal Register; and (C)30 days after publication of such plan in the Federal Register, each Federal agency represented on the Maritime Task Force shall begin implementing the plan developed under paragraph (1), including taking necessary administrative actions to implement the requirements and protocols of the plan.
(d)COVID–19 public health emergencyThe term COVID–19 public health emergency means the public health emergency related to the coronavirus that has been declared by the Secretary of Health and Human Services pursuant to section 319 of the Public Health Service Act (42 U.S.C. 247d). 3.Private sector advisory committee (a)In generalNot later than 7 days after the date of enactment of this Act, the Chair of the Maritime Task Force shall nominate representatives to a private sector advisory committee to work in consultation with the Maritime Task Force.
(b)CompositionThe private sector advisory committee shall consist of the following members: (1)Two representatives from the passenger cruise line industry.
(2)One representative from the harbor pilots industry. (3)Two representatives from longshoremen unions.
(4)One representative from the travel agent industry. (5)One representative from a port council.
(6)One representative from vessel and cargo operations. (7)One representative from a small business whose primary income is derived from working with a port or cruise company.
(8)One representative who is a nongovernmental medical health professional with expertise in infectious diseases. (c)DutiesNot later than 15 days after the appointment of all members of the private sector advisory committee, the private sector advisory committee shall submit written recommendations to the Maritime Task Force established under section 2 on policies and procedures to be adopted for the safe resumption of the cruise line industry during and after the COVID–19 public health emergency, including providing recommendations about—
(1)best scientific practices; (2)measures adopted in other travel industries that may be adapted for the cruise line industry; and
(3)general matters affecting the safe and reasonable resumption of cruise line activity. (d)Administration (1)Employee statusA member of the private sector advisory committee shall not be considered an employee of the Federal Government by reason of service on such committee, except for the purposes of the following:
(A)Chapter 81 of title 5, United States Code. (B)Chapter 171 of title 28, United States Code, and an other Federal law relating to tort liability.
(2)Acceptance of volunteer servicesNotwithstanding any other provision of law, a member of the private sector advisory committee shall serve on such committee on a voluntary basis without pay. (3)Status of membersWith respect to a member of the committee whom the Chair of the Maritime Task Force appoints to represent an entity or group—
(A)the member is authorized to represent the interests of the applicable entity or group; and (B)requirements under Federal law that would interfere with such representation and that apply to a special Government employee (as defined in section 202(a) of title 18, United States Code), including requirements relating to employee conduct, political activities, ethics, conflicts of interest, and corruption, do not apply to the member.
(4)Service on committee
(A)ProhibitionThe Chair of the Maritime Task Force shall not seek, consider, or otherwise use information concerning the political affiliation of an appointee in making an appointment to the committee. (B)Service at pleasure of the ChairEach member of the committee shall serve at the pleasure of the Chair of the Maritime Task Force.
(5)Security background examinationsThe Chair of the Maritime Task Force may require an individual to have passed an appropriate security background examination before appointment to the committee. (6)ProhibitionA Federal employee may not be appointed as a member of the committee.
(7)Staff servicesThe Chair of the Maritime Task Force shall furnish to the committee any staff and services considered by the Chair of the Maritime Task Force to be necessary for the conduct of the committee’s functions and may accept staff and services from the members of the Maritime Task Force. (8)TerminationThe committee shall terminate upon conclusion of the COVID–19 public health emergency, as defined in section 2(d). 

